Debate on the future of Europe (debate)
The next item is the debate on the future of Europe, in which the Prime Minister of Sweden, a Member of the European Council, will take part.
Ladies and gentlemen, I bid you a warm welcome to this special sitting. In particular, I wish to extend a very warm welcome to Mr Fredrik Reinfeldt, Prime Minister of Sweden. Välkommen till Europaparlamentet! Welcome!
(Applause)
It gives me - and all of us - great pleasure, Prime Minister, to welcome you today to the European Parliament for the first time to discuss the future of the European Union with us.
I have just seen Simeon Sakskoburggotski, the former Prime Minister of Bulgaria, in the gallery. I bid you a warm welcome to the European Parliament.
The Treaty that was signed in Lisbon on 13 December 2007 takes the European Union in a new direction. After many years of discussion, we finally have a Treaty that matches the needs of the enlarged European Union, enabling it to devote itself to fulfilling the hopes and expectations of the European people by means of democratic procedures. Not only will the new Treaty provide for more transparency in the activity of the Union, which has always been a matter of particular importance to Sweden; it also makes combating climate change a new aim of the European Union, and that is an area in which Sweden can already boast major successes. Your country, Prime Minister, has every reason to be proud of its leading role in Europe in the use of renewable energy sources. We in the European Union must be united in pursuing the offensive against climate change, so that we can jointly play a leading global role in that struggle. Only last week at the United Nations, I saw what great hopes the UN places in the European Union in particular, as well as in the European Parliament as its legislative arm.
The Lisbon Treaty gives us instruments to pursue the goals that are important to our future, and to implement rapidly the reforms we need for that purpose. Like you, Prime Minister, the European Parliament firmly believes that the new Treaty should enter into force by 1 January 2009. The European Parliament was therefore pleased to learn of the announcement made by the Swedish Parliament, the Riksdag, of its intention to ratify the new Treaty by November 2008.
If the ratification process can be successfully completed on time in all 27 Member States, the Swedish Presidency of the Council will be able, in the second half of 2009, to devote itself to the major challenges of the future within a new institutional framework. Sweden will lead us into a new era of European integration. Together, on the basis of the new Treaty and with a newly elected European Parliament, a new Commission and Sweden holding the presidency, we shall be able to open a new chapter of enhanced cooperation.
Whether in the field of energy security, climate change, the continued development of the Nordic dimension of the Union, or EU strategy for the Baltic Sea, we expect Sweden to be a source of powerful impetus. This is why we keenly await your remarks on the future shape of the European Union. Prime Minister, I now invite you to address the European Parliament.
Prime Minister of Sweden, Member of the European Council. - (SV) Mr President, ladies and gentlemen, it is a very great honour for me to stand here today. It is true, as has been said, that I have not been here before in my present capacity. Nor have I been in this very Chamber but, as a young politician, I was in Strasbourg and came to the European Parliament dreaming that one day I would see my country in its place, fully represented. I know what it is to dream of getting to this place, something I no doubt share with many here today.
It is thus a great honour for me to have this opportunity to present some thoughts on European issues to this Assembly.
Some far-sighted politicians, after the Second World War, understood that the only way to secure peace was to bind the countries of Europe together into a form of European integration. As was the case then, today's European integration must also be guided by a clear vision. We must ask the fundamental questions: where do we want to go and how do we get there?
Our world is changing at a rapid pace and we are changing with it. We are becoming more and more dependent on one another. Hence we need to know what the fundamental principle has to be.
Our European integration model must be so strong that neither fanatical nationalism nor religious fanaticism can be a threat to peace and stability in Europe.
We must not be scared of a strong Europe. On the contrary, we must fear a weak Europe. A strong Europe takes on a greater responsibility for global problems. A strong Europe combines economic growth with climate-friendly policies. A strong Europe looks out for its citizens' best interests. A united Europe - and this is a point worth making at a time like this - dares to give Kosovo a clear European perspective.
The Swedish Government believes in the possibilities of Europe. As I said, Sweden must have a clear and unquestioned place at the heart of European integration. Since the present Government came to power in the autumn of 2006, we have also seen how popular support for the European Union has grown in Sweden.
There are people who say that this is just a matter of luck. To those people I say: the more you practise, the luckier you get. And we have certainly been practising. As early as 1962 my party campaigned in a local election with the slogan 'Yes to Europe'. We had to wait 33 years before we could actually send Members to the European Parliament.
It feels as though we can now take a breath, after several years of tough treaty discussions. Chancellor Merkel did a tremendous job in helping to resolve the issue. My special thanks also go to Prime Minister Sócrates, who skilfully guided the Treaty to a successful conclusion. The Lisbon Treaty creates better conditions for more open, effective and dynamic European integration. But above all, it opens up new opportunities to discuss issues that are important to the future: climate and energy, jobs and economic growth, demographics, migration, and the EU's role on the international stage. I intend to say something on each of these subjects.
I want to work for a modern Europe geared to the citizens' perspective.
We are all aiming for the Treaty to come into force on 1 January 2009. As the President noted, Sweden will ratify the Treaty during the autumn of 2008. In 18 months' time, Sweden will hold the EU Presidency. It will be an interesting Presidency with a newly elected European Parliament, a new Commission and the new leadership positions created by the Lisbon Treaty.
I look forward to very close cooperation with the European Parliament on all these matters.
Some of the key issues during the Swedish EU Presidency will be climate and energy, the Hague Programme, jobs and economic growth, Baltic Sea issues and the EU as a global player. We are already working intensively on preparations. We will also be ready should the unexpected occur.
In other words, there must be a large dose of flexibility and the possibility of adapting to the prevailing situation which, in spite of everything, may influence the process.
The issue of climate and energy is one of the biggest challenges faced by society in our time. We have a major responsibility to future generations to ensure that we succeed in formulating a policy for long-term sustainable development. Together we must work hard to reach an international agreement at the UN summit in Copenhagen in December 2009.
Thanks to historic decisions taken at the spring Council last year, the EU has taken on a leading role. But the EU cannot shoulder this responsibility on its own. It will require close cooperation with a large number of other countries, including India, Japan, China, Russia and the United States.
Some calculations indicate that total world demand for energy is not declining, but may be expected to rise by 50% by 2030. The key to tackling climate change lies, of course, in how this anticipated increase in energy needs is dealt with.
The first question is how do we improve energy-saving and energy efficiency? But the challenges of climate change also call for a new political approach. We must dispel the myth that growth is the enemy of the environment.
Sweden is a living example of the opposite. Since 1990, the Kyoto starting point, our economy has grown by 44% at the same time as our emissions of greenhouse gases have declined by nine per cent. We have invested in research and new technology, combined with a revision of taxes and regulations. This has opened the door to a development in which the environment becomes a springboard for both new companies and new jobs.
I am convinced that we can reach the goals set out in the EU's climate and energy package. But we have to introduce the right policy instruments to encourage our societies and our companies to make the right choices.
The price of polluting our environment must be high, and the rewards for opting for carbon dioxide-free solutions must be tempting.
As many have pointed out, green technology already exists. Governments have a huge responsibility for the transition that has to be made. But so do ordinary people. We should see this as a kind of pact between governments and the public to support environmentally friendly alternatives. This will increase competition to the benefit of a more environmentally friendly society. We all stand to gain from this.
As regards the Lisbon strategy, the United States has been the world's largest economy for over a hundred years. Now new players are influencing the global economy. India's and China's economies are growing by leaps and bounds. Globalisation has led to positive development in many parts of the world. Globalisation is a force for democracy, and brings the difference between open and closed societies into sharp focus. But globalisation also increases competition.
The policies that gave us work, security and prosperity yesterday must be constantly modified for us to achieve the same success tomorrow.
Today one third of Europe's working-age population is outside the labour market. This is an untenable situation. We must increase labour supply and combat exclusion. By reforms of national labour markets. By investment in education and skills. As economic integration grows increasingly stronger in the Union and around the world, successes and shortcomings - which also exist - in national reform efforts will no longer be solely an internal affair; they concern us all.
Our future prosperity in Europe is heavily dependent on how we Member States jointly create better conditions to seize the opportunities and meet the challenges of globalisation. Not least, it is a question of how we tackle demographic trends and cross-border challenges in the environmental field.
A progressive EU energy and environment policy is a prerequisite for long-term sustainable growth, and hence also for prosperity in Europe. But it is also an important factor in our future competitiveness.
Through the Lisbon strategy for sustainable growth and employment, the EU has created the means to meet these challenges. The strategy exists. Unfortunately, we got sidetracked when it came to implementing it.
Let us make a determined effort to strengthen the EU's global competitiveness by continued structural reforms and by investing in research and paving the way for new technology. Let us make a real effort to complete the internal market and create a more innovative business climate in Europe. Let us ensure that it is worthwhile to work. Of course, there is still a great deal to be done at both national and Community level. I only need say the words 'patent' and 'Working Time Directive' for you all to understand what I mean.
We must conclude the Doha Round of the WTO. This would provide a strong impetus for economic recovery around the world. We need an open world trade system and continued liberalisation if we are to increase Europe's competitiveness in the spirit of the Lisbon strategy.
At the same time, many know that winds of protectionism are blowing through Europe. We must resist this. Protectionism is not a solution. In the long term it damages those it was meant to protect. And there is no time to lose. The window of opportunity in the WTO is closing.
But when we talk about the Lisbon strategy, let us not just complain like Eeyore the donkey in Winnie the Pooh. Let us stop for a moment and look back on the period just gone by. When we do so, we see the considerable success and progress that have actually been achieved. Factors that have led to the Lisbon process being a working process since 2005. A process that has strengthened the commitments of the Member States and has driven implementation and yielded results.
A great deal is due to the Commission's resolute efforts and Commission President Barroso's strong personal commitment. But I would also like to thank the European Parliament for your very constructive role.
How do we find the best way to meet future challenges? How do we jointly ensure long-term prosperity in Europe through sustainable growth and full employment? To enable Europe to hold its own in global competition? I see the Swedish Presidency in autumn 2009 as an excellent time to launch the discussion on a future European strategy for sustainable growth and employment during the coming decade.
Let me say something about the EU budget. We think that it has long since passed its sell-by date. The budget should be the primary instrument for realising the Union's goals. This being so, it must also reflect the goals better. Today, 40% of the budget goes to agricultural subsidies. To a sector that accounts for 2% of employment in Europe. This is unreasonable.
Imagine if instead we were to increase the EU's contributions to research and development, the fight against organised crime, environmental issues and external relations. Imagine if we also dared to engage in a frank discussion of what should be financed at EU level and what should be financed nationally.
Europe is facing a demographic trend with a rapidly ageing population. A trend that will put our welfare systems under increasing pressure in the years ahead. A few facts will suffice to show how quickly this has changed the face of Sweden. In 1913, just short of 100 years ago, the pensionable age in Sweden was set at 67. Note that, at the time, the average lifespan in Sweden was around 56 years. The truth is that the pension system was for the few who could survive their working years and enjoy a few years more. Most just worked and died. And they worked from a young age. Now, at the same time as we have a falling retirement age, we see the average lifespan in Sweden lengthening to the present 80 years. We have moved from a situation in which we worked for virtually the whole of our lives to one in which a Swede born now can expect to work for only half his life. An incredible development over only a couple of generations. But it means that fewer and fewer people will have to support more and more people.
Together with significant exclusion from the labour market, this reinforces the need for a job creation policy. More people must enter employment in order to maintain good welfare, given these challenges. More people must work for a longer portion of their lives, given the way we are living at present. The growing percentage of older people in Europe is not matched by the number of people of working age.
This is precisely where migration comes in. Properly handled, this can be an important and actually necessary piece of the puzzle for maintaining a welfare system that is worthy of the name. Imagine if all those newcomers, positive, expectant and eager to make a contribution, got a reception which sought to benefit from the positive energy they bring with them.
We must create political opportunities for those people who have made their way to Europe. Opportunities that allow them to enter the labour market quickly.
Migration has become a burning issue for many Member States. But control measures and readmission agreements must never be the only answer to the challenges that arise from increased migration. Those who think it is enough to tighten border controls in order to resolve the many and varied issues of migration are oversimplifying the matter. A broader approach is needed - both for the EU and for the countries of origin.
Sweden supports the ambitious objective of having a common European asylum system in place by 2010. If it is to be successful, the work to achieve it will require intensive efforts.
Sweden also regards it as a priority to further the integration of the EU's external relations and to increase consistency between migration and development policy. And we must remember that it is only by efforts to deal with the causes of migration in the form of poverty and oppression that we can achieve real results. A global approach is needed here. Not least within the framework of the UN High-Level Dialogue on Migration.
The EU has an important role to play in giving these ideas more concrete content, not least in the form of broad and partnership-based cooperation with the African countries concerned.
We want to pursue an ambitious and forward-looking programme for 2010-2014 that will replace the Hague Programme. We attach great value to the active participation of the European Parliament in this process.
International terrorism is one of the greatest global threats to our open societies. As terrorist networks grow, we see how more people are acting increasingly independently and terrorist attacks are becoming less predictable.
Organised crime is an ever-growing problem in Europe. Individual countries are finding it increasingly difficult to combat serious, organised international crime on their own. Much organised crime often originates outside the EU. The Lisbon Treaty provides us with new tools in the fight against terrorism and other serious cross-border crime. The European Parliament will have a central part to play in this connection. Approximation of regulations must continue. The possibilities for mutual recognition of judicial decisions must continue to be developed. The EU agencies Europol and Eurojust must be strengthened, and the exchange of information between national police authorities improved.
At the same time - and this is important - there must be a balance in what we do. When we strengthen crime-fighting operations we must also strengthen the rights of the individual. We rely on the efforts of the European Parliament in particular here. It is important for us to agree at EU level to strengthen legal security in criminal cases and the rights of victims of crime.
I want to see a Europe stepping forth as a voice for peace and reconciliation, even in parts of the world that are troubled by war and conflict. In Africa, Asia and Latin America, but of course also here in Europe.
Sweden has initiated a broad discussion on the further development of Europe's common security strategy. In 2009 we will be working hard to get the European External Action Service in place. Helping to settle the conflicts in the Middle East must be one of the European Union's most important tasks in the years ahead. A future settlement between Israelis and Palestinians must build on a two-state solution under which both parties can live within secure and recognised borders. We need an intensified dialogue with the Muslim world. An important aim should be to build up increased trust, respect and understanding between 'the West' and the Muslim world.
We are aiming for closer ties in all areas of society with Russia. It is our hope that the remaining obstacles to Russian membership of the WTO can be overcome. It is in our interest that Russia should develop into a modern, successful and democratic state. Unfortunately, the move in a more authoritarian direction that we have seen over the past few years suggests a different kind of development. We are concerned about a possible continuation of this trend.
The situation in the western Balkans continues to be one of Europe's greatest and most difficult challenges. For a long time to come we shall be deeply involved in assisting the state-building process in Kosovo. The challenges we face must not be underestimated. The economic and social situation in Kosovo is very difficult. There is a long way to go before it is a functioning constitutional state. State-building takes time - but we must be prepared to be there and offer help. That is our responsibility. But our commitment is to the region as a whole. It is important to stress that, not least in times like this.
European crisis management will be one of the most important questions in future European foreign and security policy. Our country seeks - as far as we are able - to play an active role in the continued development of European security and defence policy. Sweden has participated in most of the operations which the EU has initiated. We are now prepared to participate in the EU mission in Chad.
Stockholm is closer to Minsk than to the most northern parts of Sweden. Belarus is Europe's last dictatorship. It is our duty to do more to support democratic forces in that country.
Developments in the Baltic Sea region are a European concern. Eight out of nine countries around the Baltic are now Member States of the EU. Almost a quarter of the EU's population - about 100 million people - are affected by the sensitive environment of the Baltic Sea. This requires a concerted European effort. The Baltic strategy which the Commission has been given the task of preparing before the Swedish Presidency in 2009 will, I hope, meet the challenges in the region.
The strategy may serve as a model for how, in the enlarged EU, we meet challenges related to specific regions - in order ultimately to strengthen the EU as a whole.
I would like to end by saying a few words about enlargement. As you all know, this is a matter close to the hearts of the Swedish Government and the Swedish people. Enlargement has been one of the EU's greatest challenges, but also a prime opportunity.
For those travelling through countries that in recent years have become EU Member States, it is striking to see the development and faith in the future. Unfortunately, more and more critical voices are being raised against enlargement. Let me be clear: the most stupid thing we can do is to forget what we set out to achieve. Why the concept of European integration came into being.
Without enlargement Europe would not be what it is today. Without continued enlargement we risk instability on our own continent. Because enlargement is our most important strategic tool for spreading the values on which European integration is based. We have torn down one wall in Europe. We must not now build a new one against Turkey or other European countries. We know now that there was so much more that could only have been done - or done better - by working together in Europe and globally.
Let us never take European integration for granted. We need a strong Europe! In which we dare to aim even higher, fully confident in ourselves.
Thank you for your attention.
I look forward to meeting you again in the summer, when our turn for the rotating EU Presidency comes around.
Thank you, Prime Minister. We are also pleased to note that the European Commission is represented here by Vice-President Margot Wallström. We shall now move on to the debate.
on behalf of the PPE-DE Group. - (FR) Mr President, Prime Minister, colleagues, it is my pleasure, on behalf of the PPE-DE Group, to welcome to our Chamber the Prime Minister of Sweden. Fredrik Reinfeldt, you are the first head of government to share his vision of Europe's future with this House since the signing of the Lisbon Reform Treaty.
On the eve of our debate on the Treaty and the democratic progress it involves for the Union - and I speak here on behalf of my fellow PPE Group members - I must urge once again that the ratification process be pursued at a steady pace. To date, five Member States out of 27 have ratified the treaty. They have said yes to the new tools that the Lisbon Treaty offers for shaping Europe's future and giving substance to its people's aspirations. The sooner we have ratification, the sooner we can apply the new operating rules that are essential for effective European action. Most importantly, the sooner we can focus our efforts on the content of our common policies. Europe must have the ability to take rapid decisions about energy, climate, food safety, immigration and defence.
For more than 50 years the political family to which I belong has encouraged and supported the development of Europe. In June 2009, our commitment to a Europe of shared values, a Europe of prosperity, a Europe of security and solidarity will be put to the test of the popular vote. We hope Europe will be ready for that challenge.
We want to see a competitive Europe that creates jobs. We want it to promote economic growth and social development. Europe's prosperity must be a long-term concern. That is why we are calling for sustainable, sensible development, which involves protecting the environment and combating climate change.
The PPE-DE Group favours free trade - free trade of the type that allows the purchasing power of the poorest in society to increase, and helps to reduce inequalities both within national borders and between different countries. While we believe that globalisation can be an opportunity for Europe, we will never accept unbridled free-trade-ism. It is our responsibility to protect the interests of the most vulnerable among us and to defend our European social model. Economic growth and a high level of social protection are not mutually exclusive: the fact that our growth rate exceeded that of the United States in 2007 proves the point.
Prosperity in Europe also depends on achieving an effective and open single market and pursuing the aims of the Lisbon strategy. We want the keepers of Europe's accounts to be responsible and to set high standards for the management of public money. However, budgetary discipline cannot be allowed to undermine the principle of solidarity between the Member States or between Europe and its world partners. Solidarity comes at a price, and we must be prepared to pay it.
We also want a strong Europe that is capable of fighting international terrorism and organised cross-border crime. What is at stake here is the defence of our values, our freedoms, our democracy, our rule of law and our solidarity. There can be no room for negotiation when it comes to the security of Europe's territory or its people. Defending our dearly bought freedom demands unflagging determination and tough, coordinated measures. While we need to be more vigilant in the face of genuine threats, we also need to respect people's individual freedoms. What we advocate is a healthy balance between security and personal freedom.
In the international arena, too, it is high time for Europe to commit itself and to pursue closer links with partners who share our vision of the world. We are in favour of a firmly based and meaningful trans-Atlantic relationship, but we also want to develop a policy of good neighbourliness and to pursue EU enlargement.
With regard to Cyprus, our group supports the latest efforts to identify a just solution that will enable all the people of the island to live together in peace.
In the Middle East, Europe must offer political and financial support for the difficult process of negotiating peace between the Israelis and Palestinians. The rising tides of extremism cannot be stemmed without concessions from both sides. The European Union's very existence demonstrates that it is possible to overcome hatred between peoples and to build a shared future.
Where conflict is tearing people apart, our experience needs to be put to use. Today the south-eastern Balkan region is the least stable part of our continent, and Kosovo's declaration of independence heralds a period of uncertainty. We call on all sides to be measured in their response. All forms of provocation must be avoided. The imperative is to keep people safe - and Europe has a key role to play here.
The time has come to show that we are capable of bringing stability to the Balkans. We approve of sending an EU police and justice mission to support the authorities in Kosovo. We invite Kosovo to pursue a stable, democratic, multi-ethnic future - and a European future. That prospect of Community membership applies to the entire Balkan region - obviously including Serbia. We do not advocate isolating the Serbs: we advocate uniting Europe.
Mr President, Prime Minister, this is a debate on the future of Europe - we need to confront and overcome the challenges and we need a clear political vision, as well as determination and courage. On the sure foundation of these values and these priorities, the PPE-DE Group is ready to play its part in meeting the challenges.
on behalf of the PSE Group. - (DE) Mr President, Prime Minister, I am pleased to be able to welcome you to Strasbourg. I do not know whether Mrs Malmström is equally delighted at having had to come to Strasbourg with you, but perhaps we can discuss that on another occasion.
You delivered a good speech, Prime Minister. I also believe it was a wise speech, because you pointed out that our vision of the future of Europe will only be attainable if we equip the European Union to play its part in addressing the challenges facing this continent in all parts of the world. The debate on the global climate is not a European debate but a global debate. That is true. Consideration of the role of the European Union in world trade should not be confined to the debate on the internal market, but must also serve to identify ways in which this huge single market with its great economic power can contribute to prosperity, not only in Europe but in other continents too. The fact is that prosperity in other continents - and this brings me to a third point that you raised - is conducive to world peace. As a force for peace that has established stability and harmony within its territory, Europe must be able to contribute to making the world a more peaceful place. This does not mean that Europe should try to teach the world, but the European model can be an option.
Supranational integration, integration across the deep divides of religion and ethnic conflict, bridging the gulf of a bloody past by abandoning nationalism in favour of a supranational approach, will always lead to greater prosperity and will always nurture peace. This is why the future of Europe depends on the ability of Heads of Government like you to be prepared, when it comes to the crunch, to surrender a degree of national sovereignty in order to contribute to a supranational framework, which is the basis for more prosperity in the world and hence for more peace within our own countries. That is the logic you set out here today, and I subscribe to it. It is a different logic from that of the ultra-nationalists we shall experience again tomorrow, who keep telling us that more nationalism is needed. More nationalism invariably means more wars. Let us make no bones about that. For this reason the message you conveyed to us today was a good one.
(Heckling)
Those who are reacting are the very ones to whom I was referring, so my message has clearly hit home.
What I missed, Prime Minister, was the idea of a social Europe. Someone told me you have to watch Reinfeldt, because he is the next best thing to a Socialist. That, at least, is the impression you gave in the election campaign in Sweden. Admittedly, the Swedish people were quite quickly put right about your Government's real intentions. But you did not refer once today to the concept of a socially responsible Europe. Now I know you take the view that social policy is a national matter, and rightly so. I must say, however, that if the internal market you seek to develop is perceived by people in Sweden and other countries as a threat to the social standards they enjoy at home, they will reject that internal market.
In that case, your global trade strategy would be worthless too. You must appreciate that, while there is a need to develop the internal market, the process must be accompanied by the parallel development of a European social model. Otherwise, if such a twin-tracked approach is not adopted, a misshapen European internal market based on free trade alone will be a genuine threat to the social stability that we have struggled to achieve in our respective countries. Let me therefore give you some good advice, Prime Minister: go ahead on the global climate, go ahead on world trade, and go ahead on international peace-building, but go ahead on the European social model too. Since I know, however, that you are a man who is capable of learning, I am fairly sure you will redress the balance a little.
Prime Minister, I was very pleased with a remark you made concerning Turkey. You are a fair man, just like our President. He granted my fellow Member, Mr Doyle, an extra minute and a half. He will grant me that too, which means that I can add one more point. You spoke about Turkey. Tell that to your European Council colleague, President Sarkozy, for it is not right that people in the European Union constantly pop up with conflicting messages. If I were the Prime Minister of Turkey, I would never cease to be astonished. Mr Reinfeldt visits the European Parliament and tells us not to batten down the hatches but to keep the prospect of Turkish accession open. The next President of the Council to appear here after Mr Janša will be saying the opposite. I am pretty sure of that. The fact is that President Sarkozy told us here in the European Parliament that Turkish accession to the European Union was not on his agenda. This issue cannot be kicked back and forth like that. Clarification is essential. There is a clear EU strategy for Turkish accession, and we must stand by our declarations. Or am I wrong? You put it plainly today, and I hope Nicolas Sarkozy will do likewise.
One final remark: what pleased me most was your announcement that you intend to come back in the summer of next year as President-in-Office of the Council. That was good. There are some who believe that the next President of the Council to address us here will be the permanent one, who will then present the programmes of all the rotating presidencies. In other words, Mr Blair or Mr Juncker, or whoever the horse-trading might give us, would be the one who presented your Government's programme, which you had adopted in Stockholm. But it is you that the European Parliament expects to see here next year in the rotating presidency with your programme, which will then include the concept of a social Europe.
on behalf of the ALDE Group. - Mr President, when Parliament first convened this series of debates on the future of Europe, few could foresee a Treaty in force by 2009. Europe was sinking, and to paraphrase Mr Reinfeldt's countryman, August Strindberg, 'there was something unnatural in it, for nature demands progress, evolution, and every backward step means wasted energy.'
Well, since then, the European Union has found the collective energy to set Europe back on the path to progress. By the time the Prime Minister's country takes over the reins in 2009, the EU will have undergone a democratic revolution: it will be more open, more accountable, more responsive to its citizens. So those who attack the EU for being undemocratic are barking mad to oppose a treaty which puts citizens and their representatives in the driving seat. They are also barking up the wrong tree when they bring their protest to this Parliament, which has no responsibility for decisions by national governments on whether to hold a referendum.
The Prime Minister, with his record as a consensus-builder in his own country, looks an ideal candidate to launch the European Union under a new Council, a new Parliament and a new Commission. But will he, in fact, be taking over the reins - as have presidencies in the past - or will he be simply a chef de cabinet to the full-time President of the Council?
The truth is that the Treaty provides a framework for a future we have yet to sketch, a future where the biggest single challenge for our Union, as Sweden's Europe Minister says, is delivering the practical results which citizens rightly demand and not the interminable naval gazing, which a Conseil des sages will simply prolong.
Survey after survey shows that the Euro-sceptics are wrong. Citizens do not want less Europe. They want more: more joint action on terrorism, more joint action on energy and the environment, on defence and foreign affairs, on migration, on research and development. They want Europe to think big. And, yet, in almost all these areas, cooperation is in its infancy, because Member State governments in national capitals persist in gainsaying the public will.
We have 10 months left before the Treaty enters into force. It is time for us to get our House in order, for this House to prepare for the greatest increase in powers it has ever seen and for the Council and the Commission to 'Lisbonise' both legislative proposals in the pipeline and current practices which must change.
Urgent challenges lie ahead, as the Prime Minister alluded to. They will not be met without loyal cooperation between the institutions of government. My plea to the Prime Minister is to make sure that, by the time we have codecision in almost 80 policy areas and a huge increase in the workload of this House and in the Council, we have greater dialogue between Parliament and the Council to allow us to manage the Union properly: when it comes to dealing with the biggest foreign policy challenge for the Union now - the issue of Kosovo; when it comes to dealing with the question of Turkey, on which I agree so much with what the Prime Minister said; when it comes to dealing with big challenges, like world population growth, poverty and migration, of which he spoke.
The Prime Minister outlined the challenges of globalisation, both at our immediate borders and beyond, challenges to which EU cooperation has the answers. Previous prime ministers have done the same in this Chamber, though without achieving such cooperation, so I commend to you a Swedish saying: Gott lära av andras fel, eftersom man inte hinner begå alla själv - it is well to learn from the errors of others, since there is no time to make them yourself.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, Prime Minister, the delicate phase of ratification has finally begun, and we hope that they will take place very rapidly. The European Parliament's greater involvement in the decision-making process bears witness to the fact that more account is being taken of European citizens.
Europe now has an ambitious mission: to be more of a player in international politics. Not just consolidated human rights, but concrete measures to defend them. The Union must tackle international crises which are currently being left to the individual Member States, to the United States and, with all the limits on its action, to the United Nations. We have to anticipate future scenarios and cannot, as we were in the case of Kosovo, be unprepared and divided in the face of such a sensitive scenario.
Energy is an urgent issue on which the Union is working, and we have to abandon any falsely environmental approach, studying common solutions to resolve the major problems of the energy crisis and development. The Member States or the companies through which they work must, in our opinion, continue to own distribution networks, because everything can be privatised except the security of citizens and Member States. Any other choice would deprive Europe of its independence and self-sufficiency. We need to study objectives through which the nuclear and alternative energies dilemma can be resolved. The time has come for decisions, and not just words.
While the Internet and the inability to impose any regulation right from the outset have meant that the degree of freedom of our society has been positively enhanced, they have exposed everyone to the uncontrolled risk of terrorism, which, as a result of cryptography as well, is increasingly threatening democracy and everyone's freedom.
The Europe of services, the economy and the free market - a market which must be guided by clear and shared rules - cannot disregard the defence of such a fundamental value as the integrity of children. The increase in online paedophilia and the recent data which show that 52% of paedophile Internet sites are in Europe mean that the laws of Member States must be harmonised in order to provide the Union as a whole with the certainty of fast trials, adequate prevention, laws which make providers responsible and which make provision for the closure of illegal sites throughout the Member States of the Union. What is needed is a single European centre which helps families, teachers, police forces and the courts to pass on the information needed to put an end to this atrocious crime and punish those responsible.
Mr President, Prime Minister, if we fail to deal with this crisis immediately, we will be depriving Europe of its future, because without children's integrity our Europe will have no future.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, this opportunity to get to know the Prime Minister is very welcome, especially as he is surrounded by a bevy of women - some of whom, like Cecilia, we have known for ages, and others, like Margot, we have had here for quite some time. The role of women in his government and in his country is something that I should therefore like to stress, especially as it is not just a question of gender, but also of quality, and it is partly in recognition of this that we are therefore pleased to welcome him here today.
Mr President, the European Union's future mission is to control climate change in all its aspects: environmental, economic and social. We must at all costs manage to reverse the trend towards global warming, and use this challenge to bring about a shift towards a sustainable economy as well as sustainable work and competitiveness.
Just as many years ago the mission of the European Community was to prevent war and then to bring about the unification of Europe through the fall of the Wall, we must be able to take on a genuine leading role in future as regards the main environmental challenges. It is not because we are single-issue people or because we are Greens that we think in this way, but because we see the reality as it is with no illusions, and not through the lens of ideology.
We are convinced that the economic system, democratic stability, the ability to achieve the Millennium Goals and to control migratory problems are all connected with the management of scarce resources and with climate change. Europe undoubtedly has a leading role to play here.
For that reason, Mr President, his comment that what should be done and paid for at European level and what should be done and paid for at national level need to be discussed yet again seems to us to be entirely banal, and we hope that it can be avoided.
The European Union currently has a budget of 1%, with the result that none, or at least a good half, of the things that he has said could be achieved unless the European Union has a decent budget available. I therefore hope that in the mid-term review in which his Presidency will, I believe, play an important part, bearing in mind that between this year and next year we must decide on the future of the financial perspective as well, his country will play less of a blocking role than it has played in the past.
Lastly, Mr President, on the important energy package, we expect that virtuous Sweden will play a positive role and stop trying to reduce its commitments, thereby setting a bad example for the other Member States as well.
Finally, on the issue of free trade. While we are not protectionist, it would be genuinely short-sighted and a little ideological to think that free trade is the answer to everything when, without environmental and social rules, we know that to be absolutely impossible.
On the question of Turkey we are fully in agreement. The elimination of Papadopoulos in Cyprus is very good news in our view. Mr President, why not re-open the question of the seat of the European Parliament?
on behalf of the GUE/NGL Group. - (FR) Mr President, Prime Minister, Madam Minister, if there is an area where Sweden's experience is of interest to us when it comes to European policy, I think it is one which you unfortunately chose to overlook in your address, that is, the social field, and more specifically the lessons to be learnt from the Laval-Vaxholm case.
Let me just run through the facts. The Swedish trade unions took industrial action to try to force a Latvian company to apply Swedish labour law in Sweden. What else would you expect, you might think - unless you are a supporter of the so-called country of origin principle, otherwise known as social dumping. However, the Latvian company relied on European law as justification for opposing the trade unions' demands. The dispute was then brought before the courts, and was referred to the highest court in European law, the European Court of Justice, which, as we know, interprets the Treaties and establishes case-law.
On 18 December last year the Court ruled in favour of the company and against the unions. The Court's judgment states, and I quote, 'In the case in the main proceedings, it must be pointed out that the right of trade unions [...] to take collective action [...] is liable to make it less attractive, or more difficult, for such undertakings to carry out construction work in Sweden, and therefore constitutes a restriction on the freedom to provide services'. In future, in such cases, the trade unions in Sweden and elsewhere must restrict their demands to, and I quote again, the 'minimum protection' allowed under Community law, so as not to infringe Article 49 of the Treaty, which guarantees freedom to provide services.
This is clearly not acceptable, and it is why my Group is urgently calling for the European Parliament to debate this issue and its huge ramifications: what should be the political follow-up to this judgment? For the time being, however, we would be interested to hear your views on this case, Prime Minister.
on behalf of the IND/DEM Group. - (SV) Mr President, Prime Minister. The response to the referendums on the EU Constitution in France and the Netherlands in 2005 is an example of undemocratic tendencies in European politics. The political elite is only interested in listening to the people and respecting the popular will if the subjects obligingly and obediently say 'yes' to more EU federalism.
In conjunction with the discussions on the Lisbon Treaty, Prime Minister Reinfeldt should have acted like a champion of democracy by stating that the results of the referendums in fact meant that the Treaty had failed.
Furthermore, Reinfeldt could have called for a more intergovernmental treaty, argued for flexible integration, demanded exemption from the euro, and asked for the commuting to Strasbourg to be ended. He did none of these things.
So what will happen under the Swedish Presidency in 2009? The overriding aim should have been to reform and modernise EU cooperation and make it more effective. Mr Reinfeldt should thus have given notice that Sweden would prioritise a reform of the agricultural policy and demand an end to the European Parliament's travelling circus.
Instead of working for a leaner but keener EU, the Swedish Government seems rather to be aiming for a broader and more meddlesome EU. In Sweden popular criticism of further EU federalism is widespread, but in practice it is non-existent among the political elite. There are good grounds for questioning to what extent our elected representatives really represent the people.
Finally, I would like to offer Fredrik Reinfeldt a good bottle of Alsace wine if he can give a single example of a law which could have been passed under the rejected EU Constitution but cannot under the revised version. Do you accept the challenge, Mr Reinfeldt?
(FR) Mr President, ladies and gentlemen, France's betrayal is complete. The congress of shame met at Versailles on 4 February to adopt the constitutional review needed to adopt the so-called Constitutional Treaty.
Versailles has become the prime location for abdicating French sovereignty, bearing in mind that the German Empire was proclaimed there.
On behalf of the 26 Member States who are not going to be consulted in a referendum, Ireland will be the de facto spokesman for the millions of Europeans who voted 'no' in 2005 and do not want a European superstate.
When you deprive people of their legitimate right to have a say in their future, they will take revenge. Do not worry, ladies and gentlemen, they will take their revenge, and what a revenge, in the European elections next year!
If the truth be told, a number of European leaders knew that their countries would reject this thinly veiled constitution. Mr Sarkozy came right out and admitted as much to Parliament's Conference of Presidents, referring to the United Kingdom government in particular. He is the self-appointed mediator in this outrageous piece of trickery. He was actually the very last person entitled to get this second version of the Constitution adopted by Parliament, but these are the lengths that some people will go to in order to draw attention to themselves and make themselves look as if they are pulling all the strings.
Illustrious and ancient nations are thus being cast aside in favour of a constructivist Utopia that is surrendering them, bound hand and foot, to the evil consequences of globalisation and unfettered liberalism: mass immigration, insecurity, economic ruin, social disaster, and moral and cultural decadence.
Europe's future lies not in this totalitarian superstate, as we can see today in Kosovo, which should serve as an example, but in cooperation freely given between the nations and peoples of Europe, including the Slav nations.
In any event, what is certain is that two nations, both founder Members of the Union, were consulted in a referendum and clearly rejected the proposed Constitution. Since the Constitution is therefore unlawful, all of its consequences are also unlawful and no one can be forced to comply with its provisions.
So national resistance is legitimate: the right of all citizens, and the duty of all patriots. Caveant consules!
(SV) Mr President, I welcome the Prime Minister here. This is where I work. It is a dynamic place. It is where policies are formed which have a direct effect on Swedish society, as also on other European societies. That happens here, not in order to exclude the public from the political process, but because there are matters that can only be dealt with by countries acting together. The nation state is no longer the appropriate context in which to deal with many of the great challenges of our time.
Those of us who are from Sweden, which is after all a relatively new Member State, may have reason to remember that many of the problems and challenges we encounter do not arise because of the EU, but fall to the EU because the European Union has shown itself to be successful in meeting the challenges of our time.
They include Kosovo. They include the climate issue, on which Sweden has shown how development can be used in place of regulation in order to advance the interests of our society. They include questions of competitiveness, and questions relating to the fight against crime and terrorism. These are concerns and areas which we can only deal with by acting together. They are problems and challenges which fall to us because of our successes.
Hence I also think that the Prime Minister did well to stress one aspect, and I think it should be the great idea of the European Union in the years to come - openness. Openness towards the world around us. Openness to the world at large is what enables us to help shape the international order with values such as democracy and freedom, when we enlarge our own Community but also when we participate in international free-trade rounds and a great deal more.
As regards openness between the Member States, I think it important to stress that those who are against openness are also against free movement for people and freedom of opportunity. That is where discrimination occurs. The good European idea is openness and, if we can make it a reality, then we shall also ensure that our citizens will come to recognise that this really is the People's Europe. This is a challenge for the Swedish Presidency and a challenge for this Parliament and all its political groups.
(SV) Mr President, like everyone else, I would like to thank Prime Minister Reinfeldt for coming here.
My first question concerns the environmental assessment of the gas pipeline in the Baltic, one of the world's most polluted seas, on which Parliament recently had an inquiry involving several committees. Sweden was the first country to have environmental impact assessments. This question is one of the most important environmental issues for Sweden and the EU. Will Sweden demand yet another alternative with the pipeline laid on land which has to be subjected to an environmental assessment?
The operators tell us in Parliament that it would be too expensive. But both the Prime Minister and I come from Stockholm, where infrastructure and investment must all have practically doubled in cost. I cannot believe that a cost increase of 10-15% is a strong counter-argument. The environment is more important.
My second question relates to cluster bombs and the like, which are now being debated in the Oslo process and in Wellington, New Zealand, and were considered in the Swedish Parliament last week; it is also an important EU issue. I have received letters signed by many organisations in Sweden, such as Amnesty International, the churches through Diakonia, the Red Cross, UNICEF, Svenska Freds (the Swedish Peace and Arbitration Society) and the United Nations Association of Sweden, demanding that Bombkapsel 90 (BK90), carried on Swedish JAS aircraft, should be treated as a cluster bomb and included in the international work on a comprehensive ban. What is the Government's position on the JAS bomb? Does the Prime Minister consider BK90 to be a cluster bomb or not? Does the Prime Minister intend to act in the continued Oslo process?
Finally, I would like to know when the Prime Minister intends to act in order to end our periodic relocation to Strasbourg, after EU Minister Malmström collected a million names and signatures? Should not Parliament itself decide on its place of assembly and not the Council? I would also like to offer my heartfelt thanks for the statement you made on Turkey. Finally, let me say that, when they return during the Swedish Presidency next year, the Prime Minister and other members of the Government will be welcome back, often!
(SV) Prime Minister, the fact that Sweden got a new government in autumn 2006 did not pass unnoticed as far as commitment to the EU is concerned. I therefore want to thank the Prime Minister and the EU Minister for their clear determination to make Sweden a more active partner in the Union, to have its place at the heart of European integration, as the Prime Minister said.
Yet Sweden remains outside the euro, something that will be costly to us Swedes both economically and, not least, politically. After all, Prime Minister, it is essentially a matter of solidarity. My question is thus: when will Sweden become a full member of the EU? How does the timetable look, Prime Minister? A sensitive subject back home in Sweden.
We are now in Strasbourg, a beautiful and appealing city whose history calls to mind the horrors of war. That said, we know that millions of our fellow citizens think that this travelling between Brussels and Strasbourg is not the best way to care for the environment and manage our money. A small entreaty: would it not be possible for the Swedish Government during the Presidency to hazard an initiative which might put an end to this travelling back and forth?
(LV) Prime Minister, both you and we expect a lot of Europe's future. In his time Robert Schuman hoped to unite Europeans after centuries of separation caused by various conflicts. He understood that in order to know where we are going it is important to know where we have come from. Prime Minister, do you realise that the European Union has not taken stock of its undemocratic, totalitarian past? An obvious example is last year's EU Framework Decision on combating racism and xenophobia. It is recommended that European countries impose custodial sentences for the denial of Nazi crimes, but similar crimes under the Communist regime, their unjustified denial or, even worse, their glorification are deliberately forgotten. Europe should not allow this. What impression does this give to the millions of Eastern Europeans, including residents of what is now the European Union, who were tortured in Stalin's concentration camps? I call upon you to seriously reflect on and promote a solution to this problem in the name of Europe's future and justice. Thank you.
(SV) Mr President, Swedish day now continues with someone else who wants to avoid moving to Strasbourg. I also want to have a referendum on our Treaty.
This morning I found that I had put on one green sock and one blue sock. I wonder whether the symbolism was that we should have some kind of new future alliance here between groupings different from the traditional ones. If you are to have a green sock from me, Fredrik, you will probably need to become more ambitious with regard to energy-saving and renewable energy sources. I have brought an example with me. This lamp is an LED lamp. It takes 12 seconds to screw it in. It takes 12 years to build a new nuclear power station. Which is the easiest and quickest way to solve climate problems?
I also thought that when it comes to growth we have problems that we must agree on. At present we import historically large quantities of products which generate emissions in other countries. We have to bear this in mind in our work on the climate. Then we come back to trade. Protectionism to protect businesses is wrong. But protectionism to protect the environment and human rights is an obligation and a responsibility for politicians in a free market. Otherwise people will become tools of the market rather than the market becoming a tool of the people.
The best way for you to demonstrate popular participation in the future of the EU is to allow the people to show what they think in a referendum.
(SV) Mr President, I want to welcome Sweden's Prime Minister to Parliament and to this debate on the future of Europe. It is an important debate, which affects 493 million citizens. The debate must therefore be held, and decisions on the debate must be taken not only in Parliament but also among the citizens. But for the citizens to become engaged in the debate, they must also be able to influence the future. Without participation and the ability to influence there will be no engagement. So how can we get citizens to participate? The answer is obvious: by asking them about the future and by listening to their answers. A referendum on the Treaty of Lisbon is therefore necessary if we are serious about a citizens' Europe. Too much EU legislation is now created by anonymous officials who are influenced by experts and lobby groups in which the citizens' voices are not heard. Now it is time to let the citizens' voices be heard.
The Prime Minister did not mention the Vaxholm judgment at all. It has received a great deal of attention, not just in Sweden but also in many other EU countries. This is natural because it is not just a deathblow to the Swedish model but an attack on wage earners and the trade unions' position throughout the EU. The judgment is an invitation to reduce workers' wages to the lowest minimum levels. No country has to set more favourable conditions for workers than the minimum protection. The result is a two-tier labour market. Some fringe benefits will apply only to domestic wage earners, whilst different rules apply to foreign wage earners. This leads to dumping in terms of wages and conditions of employment and to discrimination.
Sweden can change this. Sweden can defend the rights of wage earners and a social Europe by demanding exceptions in the Treaty of Lisbon for collective agreements. Sweden can take the lead and get others to follow.
In conclusion, I want to remind Sweden's Prime Minister of one of the two most important issues for Sweden prior to EU membership. One of the highest priorities was equal-opportunities issues. What has happened, and does Sweden want to lead the way in the future on equal-opportunities issues? This question is part of the debate on the future. Without women Europe has no future.
(FR) Mr President, Europe clearly only has a future through its peoples, since they are what give it substance and strength. If its peoples were to be absorbed, shorn of their responsibility for themselves, and divided or broken up into little principalities without any political dimension - in line with America's imperialist policy, of course, as we have just seen with Kosovo, where the latest dreadful developments now pose such a threat for the future - in short, if Europe were to put itself in the hands of a landless technostructure that surrendered it to the whims of globalisation and empire, then I would be very fearful for our future.
All the evidence now is that this machine that we, to our shame, refer to as the European Union is operating not just without the people, but actually against them. We have just had further proof of this in the astonishing negation of the French people's vote in the 2005 referendum, aided and abetted by our lacklustre leader President Sarkozy. The French people feel let down, and have given up all hope in this general free-for-all, which is a negation of both the past and the future.
Europe will only find salvation if the people take their destiny back into their own hands, if the Member States are free to pursue their own policies and only join forces when necessary, if we denounce the lies of a democracy that no longer has anything to do with demos or kratos, in short if the Member States and the nations reclaim their freedom. Otherwise the good ship Europe will founder, and we will find ourselves drifting further and further away from the shores of history.
(HU) Mr President, Prime Minister, the introduction to the Charter of Fundamental Rights attached to the new basic Treaty of the European Union states that the peoples of Europe are resolved to share a peaceful future based on common values. Sakharov prize-winner Salih Mahmoud Osman, however, addressing a plenary sitting of the European Parliament last December, said that there will be no peace without justice.
Unjust systems of peace sooner or later lead to war and collapse. The most recent Balkan war and the disintegration of the former Yugoslavia are a prime example of this. Reconciliation is almost inconceivable unless a just new order is put in place.
Europe must also come to terms with its communist past. Eliminating the pernicious legacy of communism is a prerequisite for a peaceful future in Europe. Communism deserves to be condemned equally along with fascism. There will be no peace or rule of law, no security or stability on our continent unless legitimate justice is served in every regard. This same justice also applies to resolving the situation of minority ethnic communities.
Mr President, I am delighted to welcome the Prime Minister today. His historic win in the Swedish general election was a personal triumph. I also congratulate him on uniting the Centre Right and breaking the Social-Democrat dominance, and wish him and his Government well.
Today, we are discussing the future of Europe in a week in which this House will vote on a report endorsing the Lisbon Treaty. I want to make very clear that British Conservative MEPs will vote against that report because we fundamentally disagree with the Treaty, with the process by which it was agreed and with the fact that it is simply a carbon copy of the constitution rejected by two of the Union's founding Member States in national referendums.
This treaty takes Europe in the wrong direction. It transfers substantial new powers to the EU, some of them in extremely sensitive areas of national interest. My party has a different vision for the future of Europe, which is for a Europe that is both more open, dynamic and transparent and less centralised, uniform and inflexible.
The British Parliament is currently deliberating the Treaty. The people of the United Kingdom had, of course, hoped to have their say in a referendum. But the British Government has shamefully reneged on its manifesto pledge to hold one.
My party, both here and in the UK, will continue to campaign vigorously for the people to have their say in a referendum. Without widespread public support the European Union will lack popular legitimacy for what it is doing. It needs to move on from its obsession with institutions. To be fit for the 21st century, the EU needs to focus on issues like the environment, economic competitiveness and global poverty, in order to demonstrate it is worthy of public support. These are the things that the future of Europe should be about.
(CS) Prime Minister, ladies and gentlemen, the EU has just concluded a most successful year. The EU was enlarged to include Romania and Bulgaria, the Schengen area was enlarged to include nine new countries, the euro zone was enlarged to include three new states and the euro has gradually started to replace the dollar as the international currency around the world. The EU, with its 500 million citizens and consumers, is beginning to dictate, to a significant extent, global commercial, environmental and technical rules and norms. Despite the wishful thinking of many Eurosceptics, Europe has even reached agreement on the new Reform Treaty.
I am highlighting these successes because they have been achieved with the active participation of the new Member States, not in spite of them. That is why I welcome the Prime Minister's proposals regarding future priorities. One of the priorities for future years should be furthering the enlargement of the EU to include the Western Balkan territories. This, however, presupposes the following two conditions: the countries in question being generally prepared from a technical point of view and courage on the part of the existing Member States. Their politicians must have the courage to explain to the citizens how the enlargement has been a success, that it has not meant less but more security, freedom, democracy, and prosperity. In my opinion, we must also have the courage to allow the Western Balkan regions to join the visa-free regime at the earliest opportunity. What have we to fear from the remaining 20 million people in the Western Balkans, being as we are a Community of 27 states and 500 million citizens?
I have one final comment. The Swedish Presidency is coming up next year. It will be working with France and the Czech Republic. I would like to call on the Prime Minister to encourage his Czech colleagues to submit the Lisbon Treaty to the Czech Parliament for ratification at the earliest opportunity. As a Czech citizen, I suspect that the Eurosceptic Czech Government is not very eager to do so.
(SV) Fellow Members, there is nothing fanciful about experience. It helps you to recognise a mistake when you commit it again. This time we must not make mistakes when it comes to the Balkans. That is my first comment on the Prime Minister's opening remarks to Parliament. Europe must speak with one voice on Kosovo.
My second comment concerns terrorism, where the open society must combat terrorism with the means available to open society and with strong self-confidence, and not give in to intrusive measures.
My third and final comment concerns the climate issue, where the European system must deal with perhaps the biggest and most difficult issue in the shortest time that we have had to take a decision on such a big subject. There is a danger that when we finalise things in Copenhagen, it will be like Hans Christian Andersen's story when the emperor is wearing no clothes or walks naked through the streets of the city.
In order to produce the European legislation that we need, there must be a show of strength and cooperation between the Council of Ministers and the Commission and, above all, with Parliament, something which is unprecedented in the history of the EU.
Lastly, I am delighted to see a proactive Swedish Government at the centre of the European debate. Welcome!
(PL) Mr President, most important for the future of the European Union are visible results in the lives of ordinary citizens, in terms of wealth retention, public safety and international security. The future of the Union will not be determined by the ever more complicated institutional reforms which this House will be discussing tomorrow morning.
One of the tests for the Union of particular concern to your country and mine, both of which lie on the Baltic Sea, is the issue of the northern gas pipeline. The project is exceptionally dangerous for the environment and politically contrary to EU energy programmes. If we want a Europe that produces results, we cannot tolerate such projects. Hence my question: what is your view of the funding of this project out of European resources, to which Nord Stream representatives recently referred?
Mr President, for more than nine years, I have had the great privilege of representing Scotland here in this Parliament, during which time we have had many a debate on the future shape of Europe and we have welcomed 12 new Member States to the top table. This massive expansion of the internal market and other areas of cooperation is good for Scotland and good for Europe as a whole. But, also in the past nine years, we have had to agonise over so-called crises, such as the resignation of the Santer Commission and the rejection of the Constitutional Treaty. It is a great pity and a frustration that many of the positives which EU membership entails have been tempered by such self-inflicted negatives.
In Scotland, we move on too. We have a new Government - an SNP Government, which is pro-European and which has a vision for a new future for Scotland in Europe. Prime Minister, I want to see Scottish Ministers sitting alongside your Ministers in the Council, not in the second row. Scotland has much to contribute to the European Union and its development: a constructive attitude and a wealth of energy resources to name but two. I look forward to a day when Scotland is welcomed as an independent Member State of this Union. Such a change, I think, would not just be good for Scotland but good for the future of Europe too.
(SV) Mr President, Prime Minister, we are discussing the future of Europe here, but the biggest question is who will decide that future.
It has unfortunately been a tradition in the EU, going back to Jean Monnet, for the EU to be built without the involvement of the European people. The greatest deception so far is that the EU's political establishment is presenting the same proposals on how the EU should be run and what the EU should be doing as the constitutional proposals which have already been rejected in referendums with high turn-outs and large 'no' votes.
I note that the leader of the Liberal Group here calls those who reject that Treaty barking mad. So he is saying that the majority of Dutch and French people are barking mad, like me, of course, standing here in the auditorium. I think that the President should not allow such language to be used in future.
Sweden's Prime Minister is saying at home and here in the Chamber that support for agriculture in the EU budget should be reduced and cut back and that the march towards supranationalism should be stopped. That is the view of the Swedish people. But in the Council his government supports the development of the EU into a state, and its MEPs accordingly vote to shift political power from the Swedish people to Brussels. That is no future.
(NL) Mr President, Prime Minister, it is a bit odd to be debating the future of Europe here without considering the question of the European Union's borders. Yet this is one of the most fundamental issues we face. Time and time again we duck the issue, and public opinion is rightly worried. People are wondering if the European Union is still a European project. It won't be any longer if Turkey joins. If the European Union obstinately refuses to listen to the will of the people, its democratic base will slowly but surely disappear.
Prime Minister, you warn of the danger in maybe building a wall against Turkey. But that is not the point. No one in Europe is going to be fobbed off with fine words. The Copenhagen criteria have to be met, by Turkey too, but very clearly they are not. So it is time the negotiations were suspended. It is quite simply a matter of sticking to what was agreed.
(PL) Mr President, Prime Minister, you referred to the European Union as a global player, especially once the Treaty has been ratified. We can only support this view, and I would congratulate you, Prime Minister, on the clear and determined position you have taken vis-à-vis the Belarusian regime, Europe's last remaining dictatorship. If we want to exercise influence in favour of democracy and the defence of human rights in Africa and Asia, we must first address those issues near at hand, on the Union's own doorstep.
In this context I would also congratulate you on the clear position taken with regard to enlargement of the EU. Here I am thinking of Belarus's neighbour, Ukraine, where a great struggle is taking place over whether Ukraine will be a democracy and develop normally, swiftly and democratically, both to our benefit and to that of the Ukrainian nation. Opening up to Ukraine is very important, with a view to its membership of the European Union.
Finally, I would congratulate you, Prime Minister, on your very strong statement concerning environmental protection of the Baltic, a small sea bordered by eight EU Member States. The Baltic is practically an internal EU sea, and no sea in the world faces such a great environmental threat.
You also spoke of energy issues and action to counter climate change as the main priority of the Swedish Presidency. We fully support this commitment, which is our civilisation's task and responsibility. But I have the impression that, in this respect, we talk a lot and do little.
The mid-term budget review will take place during the Swedish Presidency. Unless we change our budget so we can afford, with some degree of responsibility, to take action to combat climate change and to adapt to low-carbon technologies in the broad sense, we shall indeed go no further than words, and we shall fail to achieve our main priority.
(SV) Mr President. Welcome to Fredrik Reinfeldt. You spoke very wisely about the Treaty, about enlargement and about the climate. I will touch on something you did not mention.
Jacques Delors once said that the internal market would never succeed without a strong social dimension. He was absolutely right. So I was a little surprised when you commented on the social EU, seeing it as a conflict between national systems and the rules we have in the EU.
I think it is the other way around. We have a common labour market. We must therefore supplement national labour law and the national systems, otherwise it will not function. If you do persist in this view I would like to give a few examples. Is the Posting Directive a problem? Is the Takeover Directive a problem, or one of the agreements concluded by the social partners at European level? The Part-Time Work Directive? The Parental Leave Directive?
To take a specific example, the imbalance between the market and policy can be seen in the Laval case. The problem in the Laval case is that the market takes precedence over workers' rights. You have handled this well in Sweden. So far you have handled the issue well, but as many others have said here, other countries throughout the EU are also affected. If it becomes necessary with the European initiatives, will you also be there with us when it comes to taking European initiatives?
Last month we adopted a strategy on health and safety at work. One target was one labour inspector for every 10 000 workers. Sweden is heading in precisely the opposite direction and will not meet that target by a long way. Instead, the proportion is falling by 27% in Sweden. Denmark, whose labour market is similar to the Swedish market, has more than two health and safety inspectors per 10 000 inhabitants. How can it be that Sweden is heading in precisely the opposite direction? Why are you not prioritising health and safety at work?
(SV) Mr President, it is a big task to bring the Union together for a common energy policy which is able to secure the Member States' energy supply, as you said, Prime Minister Reinfeldt.
You also mentioned the EU's Baltic Sea strategy, which the Commission is currently working on. A properly planned strategy for the Baltic Sea region can be an important building block for the future energy policy, not least for energy cooperation with Russia. The problem is illustrated by the decision taken by the Swedish Government last week to reject the application by Nord Stream to take a gas pipeline through Swedish territorial waters in the Baltic Sea. The application was too incomplete to be considered.
There is great mistrust in the region over the gas pipeline project. An acceptable solution cannot really be found unless the EU and its Member States around the Baltic Sea formulate a line of action and are also given full access to the project.
I would like to praise Sweden, which is providing an opportunity to test the new energy-policy provisions contained in Article 176a of the Treaty of Lisbon.
(DA) Mr President, Prime Minister, I would like to talk about a small aspect of environmental policy. The initiatives of the City of Malmö in the fields of energy saving and the use of environmentally friendly transport are promising. I have test-driven several of the environmentally friendly cars. Recently in January in Berlin, I drove a large S-type Mercedes: a car of around two tonnes. The car was powered by both traditional fuel and hydrogen. At the push of a button it was possible to change from one fuel type to another - irrespective of the speed of the car. The acceleration was apparently identical for both fuel types.
The use of hydrogen as a fuel for cars has progressed greatly in terms of development. The waste product from a hydrogen car is pure water and nothing else. With hydrogen as the ordinary fuel for private cars, it would be possible to permit only hydrogen cars to drive in central areas of our cities. This would reduce pollution dramatically, and therefore also respiratory disorders and corrosion of our old buildings. I hope that Sweden will promote such environmentally sound development.
Mr President, on 14 December 2007 the European Council asked the Commission to present an EU strategy for the Baltic Sea region by July 2009 at the latest, an initiative that was also welcomed by the European Parliament.
The importance of this decision cannot be underestimated either by the Nordic countries or by the Member States around the Baltic Sea that joined in 2004. The strategy might truly unleash the full potential of the region covering areas from the environment, economy, culture and education to security.
By aiming to achieve the ambition laid out in the Lisbon Agenda, the EU strategy for the Baltic Sea region could become a bridgehead to Russia. Sweden will hold the Presidency in the Council during the second half of 2009, and we hope that this will give a good start to the strategy. However, it is essential that all the Baltic Sea countries have compiled their operational programmes by that time, and this also applies to my country, Estonia.
(DE) Mr President, there are basically two models for the future of our united Europe: the model of a coherent, ever more closely integrated united Europe, which is the model envisaged by the Treaty of Lisbon, or the pick-and-mix model.
Now Sweden, together with Austria and Finland, has been in the European Union for some considerable time, but Sweden is not part of the eurozone. May I ask the Prime Minister whether there are particular reasons for this? We would be pleased to have Sweden join us in the eurozone.
Mr President, Mr Chichester briefly appeared to make a short speech and disappeared before hearing the reply. There was not otherwise a single member of the British Conservative Party in this debate to hear a Conservative Prime Minister tell us about the future of Europe.
Why is this? Did they not want to hear from a fellow Conservative how good the Lisbon Treaty is? How it does not need a referendum because it does not involve any further transfers of sovereignty? How we need this new Treaty for our Union to work better? Are they unable to participate even in a debate on that? Did they rather stay outside, presumably in the bar with their colleagues from the UK Independence Party?
I do think it is a shame they have not even been here to participate in such an excellent debate.
(Applause)
(DE) Mr President, Prime Minister, you referred to the common agricultural policy as the only EU policy that is fully in the hands of the Community. You will, however, be aware that, over the past 15 years, agricultural policy has undergone more radical reform than any other EU policy, and there is no way in which agricultural policy can be compared or equated with industrial policy, because they are subject to quite different conditions. Security and scope for advance planning must continue to underlie the common agricultural policy.
I should like to remind you that the share of the EU budget devoted to agriculture will be down to 35% by 2013. The farming community takes its responsibility to the public very seriously, a responsibility that is enshrined in the Treaties of Rome. Research, development, sustainability, employment and protection of the environment must be our common objectives. I am really looking forward to an exciting Swedish Presidency.
(FI) Mr President, Prime Minister, when speaking about the future of Europe you did not speak about the militarisation of the European Union. Under the Treaty of Lisbon the Member States of the EU are committed to increasing their military resources. Under the Treaty of Lisbon the Member States are prepared to operate abroad in crisis management assignments, even to enforce peace, without a mandate from the United Nations, i.e. illegally from the viewpoint of international law. Furthermore, there are military safeguards associated with the Treaty of Lisbon, at least with the solidarity clause, and in this respect Swedish neutrality - her military non-alliance - is very questionable. Prime Minister, do you think that the military safeguards contained in the Treaty of Lisbon are compatible with your military non-alliance?
(PL) Mr President, Prime Minister, clearly we are engaged in European construction not for the sake of European technocrats in Brussels but for the citizens of the European Union, so that they may live better and in greater security. Only by listening to them can we succeed in our task.
Politicians have different expectations: some want more Europe, some less. But the fact is that the Prime Ministers of the 27 Member States have signed the Treaty of Lisbon. The treaty is a signpost to a more transparent, more democratic Europe, and it should therefore be ratified this year. Let me say this to Members who are now calling for ratification referendums, although they themselves were opposed to the European Constitution: don't play around with the institution of the referendum, don't dress up as defenders of democracy, because the citizens of the Union will not believe you anyway. They know it is the Lisbon Treaty that will defend democracy in Europe.
(SK) Ladies and gentlemen, today we are talking about a vision for a modern, dynamic Europe. This debate is extremely useful and timely. Globalisation compels us to ask questions and tackle challenges like those mentioned by the Prime Minister of Sweden, Mr Fredrik Reinfeldt. Implementing structural reforms, which I consider to be politically the most difficult aspect of the Lisbon Strategy, must be our major political ambition. Unless our economy experiences healthy growth, a knowledge-based economy will be out of question. I am convinced that a knowledge-based economy and investment in human resources are the right strategies for the future of Europe.
Many speakers expressed their wish for a 'social Europe'. I do not know a single politician, not even in our conservative family, who would be against a social safety net for citizens, who would not want citizens to earn a good wage and have a better standard of living, who would want citizens to receive a pension of just EUR 150 as they do in Slovakia. In the last quarter of 2007 my country, Slovakia, experienced record inter-year economic growth of 14%. Could the present social democratic government led by Prime Minister Robert Fico implement social policies if the previous government led by then Prime Minister Mikuláš Dzurinda not had the political courage to adopt courageous reforms of the tax, social, health and education systems?
(EL) Prime Minister, what you say is very true: we should fear not a strong but a weak Europe. I fully agree and I think that all European citizens do as well. When, however, they see us busying ourselves with tractor lights and other trifles, I am sure they are disappointed.
Prime Minister, you spoke with great enthusiasm about enlargement. I wonder, however, whether perhaps it would have been wiser for the EU to solve its internal problems before enlargement. Might it have been better if some kind of reform Treaty were now in operation before enlargement?
Finally, Prime Minister, the urgent issue now is the ratification of the Lisbon Treaty. I was surprised to hear the views expressed by my fellow Member from the United Kingdom. If Lisbon is not ratified, then Europe has no future.
(SV) Many thanks to you all for your questions and comments. I certainly will not be able to do justice to all these questions. Thank you very much for the patience you have shown with the large amount of Swedish you have had to listen to because of all the questions that have been asked here.
The answers that I have are very much connected with my confidence that agreements entered into will be respected, something that I will come back to. I said that I have a strong belief in Europe. On many occasions in Sweden I have also expressed a strong confidence in the Swedish labour market model which has been developed around our Swedish collective agreements. In Sweden we have to some extent chosen a different path from many other European countries, which have placed greater emphasis on legislation, whilst we have placed greater emphasis on the social partners taking responsibility.
Our view is that the Laval judgment does not diminish the Swedish model, but that it certainly raises a number of questions concerning certain Swedish legislation. We are proceeding cautiously together with the social partners to see how changes might be made to the Swedish labour market model, but not in order to detract from it or to make fundamental changes to the way it works.
We intend to continue to respect its organisation and hope to have the discussion, and I hope that this will not be misconstrued as anything else when it is discussed around Europe.
It is said here that the internal market is not sufficient. Yes, one criticism is that the internal market is not fully functioning. It is a criticism that I often hear from businesspeople and others, that we talk about an internal market but that free movement is not all that free.
My government is certainly working with the aim of reducing social exclusion, creating the basis for self-determination through work, and ensuring that more people are in work. In addition, welfare ambitions should also be made possible for others. More people in work means more resources to build welfare solutions for people who are not able to work. So I think that the path between work and welfare is coherent in the policy pursued in Sweden.
Democracy has been mentioned in various comments here. I believe that democracy is borne here admirably by its elected representatives. It is not a bad form of democracy. I think that many of you here today have represented your voters well, and I too am prepared to do it in various ways. Democracy is the capacity to take decisions and must be so.
Our Swedish experience of referendums, I would point out, is very mixed. Sometimes it has been clear what it is we are asking and what is being answered. Sometimes we have asked a question and been given a different answer and spent many years discussing what the Swedish people actually answered. I know that there have been similar experiences in a number of other countries.
The kind of treaty based on many amendments which is now at issue, and which we have decided on previously in Europe's history without referendums, we are prepared to decide on in the context of representative democracy. I think this is an admirable way to show how a living democracy must work.
A few brief answers regarding the gas pipeline which has been mentioned by many. There too we want to respect agreements and legislation as it appears, that is to say in accordance with international conventions and Swedish legislation we are testing the possibilities of considering that gas pipeline. We have been able to establish that the proposal we received is inadequate. We therefore sent it back. The matter will come back. I cannot assess at present the degree to which we can influence this primarily through Swedish environmental legislation. However, that will be our starting point as we do this thoroughly.
We have heard many views on whether you MEPs should move back and forth between parliaments, but here too we are aware of the way agreements work. All the Member States essentially have an influence, a kind of veto over the matter, as all you who are asking these questions know. We respect that even though, like many of our voters, we are asking questions about how successful it is to move about in the way that is done here.
We are now seeing environmentally friendly vehicles grow in Sweden to an extent that virtually no one else can show. We have introduced special premiums for environmentally friendly vehicles, which are a powerful incentive and have meant that we now have a situation where more than 30% of new vehicles sold in Sweden are environmentally friendly. This is a trend that will certainly be further accentuated.
There were several questions on the euro. Here too we are respecting agreements in the sense that we have the result of a referendum of the Swedish people in 2003. We have said that we will follow Swedish opinion. If the Swedish people change their minds, the question may possibly arise again.
I also want to point out that Sweden, which lives close to Finland with its euro, is naturally wondering what will happen in Denmark if in the autumn Denmark tests again whether its so-called opt-out in relation to the euro will be withdrawn. Then the euro will have a much greater presence as a currency close to Sweden, and that will possibly influence the Swedish people.
Some of you mentioned that it is unclear what role I am returning to. The first time it is probably not so unclear, as up to the summer I will be taking part in presenting the 18-month programme covering the French, Czech and Swedish Presidencies.
Then it is undeniably an open question as to the role to which the rotating presidency will return. We will have many ideas on this subject. I firmly believe in an EU that is anchored in its various parts of Europe. I therefore think that the rotating presidency will also have a clear role in the future, alongside the elected President who is being brought in via the new Treaty. Many thanks for your valuable comments and valuable questions.
Thank you, Prime Minister. That was the last debate in our series of reflections on the future of Europe. The debate is now closed.
(SV) Mr President, when a Prime Minister visits us, many people from the same country want to speak and that is good. However, the President might try, perhaps during the 'catch the eye' procedure, to ensure that there is a better geographical distribution. There were virtually no speakers from southern Europe here today, and sometimes it is the reverse when someone from southern Europe comes here. It would be good if you could help to create a better balance.
Then the southern Europeans must ask to speak and get involved. If they are not here, I cannot call them.
(Protest)
In point of fact, I did call Mr Varvitsiotis.
Written statements (Rule 142)
in writing. - (RO) I would like to welcome the fact that the future of Europe continues to be a theme that is always present in the Parliament debates. A common reflection is essential in order to ensure a prosperous and stable future to the next European generations.
I believe two main ideas should lie at the basis of this analysis and of the concept of the European future: the European citizen's future and EU's role in the world. Thus, at an internal level, the citizen's wellbeing should guide all European actions, while human rights and their complete protection should represent its decisive vector. Education is not less important, as a premise of a prosperous future, as well as the policies of promoting protection of young people and children, intercultural dialogue and mutual tolerance. Both the Lisbon Strategy and the new Reform Treaty are key documents, which should be firmly transposed into facts.
Nevertheless, in the 21st century globalised and interdependent world, a truly prosperous future for Europe is impossible without ensuring it for the entire world. Thus, the EU has the obligation to contribute to ensuring global peace, stability and prosperity.
in writing. - It is with regret that I listened to the debate on the future of Europe and heard the Swedish Prime Minister question the agriculture budget in the EU.
If this is a debate about the future, then it seems to be bogged down in the past. It is worth pointing out that the CAP was one of the foundation policies of the EU. It provided food to feed a hungry Europe and has evolved and changed over the last 50 years in line with political and public pressure for change.
Today the CAP is not the biggest item of spending in the EU budget. Yet I believe that spending on agriculture and food production is money well spent in a world where food security is now very much on the political agenda.
Looking to the future and the ratification of the Reform Treaty, it is important to tell people what the Treaty is about and what it is not about!
In Ireland we are holding a referendum on the Treaty which will, if passed, give an enhanced role and power to national parliaments in EU law-making.
This is an important provision, but elected members of parliaments must use this new power.
in writing. - (RO) Mr. President, dear colleagues,
In the context of the debate regarding the future of Europe, we have to pay appropriate attention to the social category that best represents the idea of the future - young people - namely the European Union's citizens of tomorrow.
Young people should be trained to design the future of their generation, and this involves knowing our common history, and the stages of the European Union establishment and development. In order to build your future, you should know your past.
We need the European Union's history to be studied in schools; we need a European youth policy as coherent as possible, which would clearly respond to the specific problems of young people. Europe should now have a clear vision on education, the information society, intercultural dialogue and exchange between young people, young people's employment and mobility, as well as of the current problems of marginalized young people.
A successful Europe can only be built together, day by day.
in writing. - We sit here as a House representing 27 nations. Our differences currently divide as a consequence of our approach to Europe and our politics that shape that approach. Our great challenge is not a new Treaty which attempts to bind us by force but the spirit in our approach to the future of Europe - a Europe where our children and their children will succeed as they compete with the emerging powers of the 21st century.
I look forward to a Europe in which future generations will not only be able to travel freely but will not be discriminated against based on which geographic location of Europe they come from, which language they use as their mother tongue, or how their last name is spelled.
Jargon like 'solidarity', cohesion, and integration is commonplace within our institutions - words that are empty in a Europe divided between the old and the new Member States, between those Member States that seek individual gains in bilateral agreements with third countries and those Member States that are impaired by those same third countries. The European Union is lost today between bilateral agreements, conformity, and a diversity which should be our asset, not a hindrance.